an action, inter alia, to recover damages for personal injuries, etc., based on strict products liability, the plaintiff Jamillah K. Rasheed-Waters appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated September 18, 2007, as granted that branch of the motion of the defendant Kawasaki Rail Car, Inc., which was for summary judgment dismissing the causes of action asserted by her and denied that branch of her cross motion which was for summary judgment on the issue of liability.
Ordered that the order is modified, on the law, by deleting the provision thereof granting that branch of the motion of the defendant Kawasaki Rail Car, Inc., which was for summary judgment dismissing the causes of action asserted by the appellant and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment to both parties on this appeal (see CPLR 3212). Fisher, J.P., Miller, Garni and Balkin, JJ., concur. [See 2007 NY Slip Op 33047(11).]